Case: 19-12581   Date Filed: 11/04/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12581
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:19-cv-03043-TWT



DEUTSCHE BANK TRUST COMPANY AMERICAS,
as trustee for Fifteen Piedmont Center,
                                                              Plaintiff-Appellee,

                                  versus

CHRISTOPHER M. HUNT, SR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (November 4, 2019)

Before TJOFLAT, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 19-12581     Date Filed: 11/04/2019    Page: 2 of 3


                                          I.

      Deutsche Bank filed a dispossessory proceeding against Christopher M.

Hunt Sr., a Georgia state resident, in Georgia state court. The state court granted

Deutsche Bank a writ of possession. Rather than post the supersedeas bond

required by the superior court to appeal that ruling, Hunt removed the

dispossessory action to federal court. He sought a temporary restraining order

(“TRO”) against the state court’s ruling. The District Court denied the TRO, and

Hunt appealed that interlocutory ruling. We affirm.

                                         II.

      We must first determine whether we have appellate jurisdiction over this

case. We conclude that we do.

      The denial of a preliminary injunction is an appealable interlocutory order.

28 U.S.C. § 1292(a)(1). In contrast, ordinarily, the denial of a TRO is not

appealable. See AT&T Broadband v. Tech Commc’ns, Inc., 381 F.3d 1309, 1314

(11th Cir. 2004). However, in certain circumstances, we treat the denial of a TRO

as the denial of a preliminary injunction, and therefore we have jurisdiction to

review the interlocutory order. AT&T Broadband, 381 F.3d at 1314. We may

review a TRO if three conditions are satisfied: “(1) the duration of the relief sought

. . . exceeds that allowed by a TRO (ten days), (2) the notice and hearing sought . .




                                          2
               Case: 19-12581      Date Filed: 11/04/2019   Page: 3 of 3


. suggest that the relief sought was a preliminary injunction, and (3) the requested

relief seeks to change the status quo.” Id.

      Here, appellate jurisdiction exists to review the TRO because it is

sufficiently similar to a preliminary injunction. Specifically, (1) the duration of the

relief Hunt sought would have exceeded ten days, (2) the notice referred to a

preliminary injunction and alleged irreparable harm—the dispossession would be

catastrophic for Hunt’s home-based business, and (3) the relief sought would have

changed the status quo, namely the right to possession of Hunt’s home.

Accordingly, we have jurisdiction to consider this appeal.

                                           III.

      We next must consider whether the District Court properly concluded that

Hunt was not entitled to the TRO that he sought. We conclude that it did.

      Hunt is a resident of Georgia and Deutsche Bank brought an action in a

Georgia state court against him. Therefore, Hunt’s removal of the action to federal

court was improper. 28 U.S.C. § 1441(b)(2) (a defendant in a diversity case cannot

remove the case to federal court if any defendant is “a citizen of the State in which

such action is brought”). As such, the District Court properly held that he was not

entitled to any relief in federal court.

       Accordingly, we affirm.

       AFFIRMED.



                                            3